DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 9 December 2021 has been entered.  Claims 1 – 7 and 9 – 20 remain pending in the application.  Claims 13 – 20 were previously withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding claim 4, claim 4 is directed to “The outer plate according to claim 1, wherein the nano pigment is contained at a content of 12% to 15% with respect to a total amount of pigment included in the paint for forming the primer layer.”  However, claim 1 requires a paint for forming a primer layer to consist of (emphasis added) a main resin that includes polyester, a melamine-based cross linker, a nano pigment realizing a color while maintaining transparency of the primer layer, and an adhesion promoter for adhesion between a steel plate and a clear coating layer.
	When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue "related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365.  See MPEP § 2111.03, II.
	Therefore, the paint for forming the primer layer of claim 1 as currently written cannot contain pigments other than the recited nano pigment.  Claim 4 as written suggests there are other pigments present, which is expressly excluded in claim 1, as the amount of the nano pigment is not 100%.  Accordingly, claim 4 fails to further limit claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 – 6, and 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 2009-0002567 U, referencing a machine translation thereof provided with the Office Action mailed 20 November 2020) in view of: Park (WO 2015/190629 A1, referencing a machine translation thereof provided with the Office Action mailed 20 November 2020); Morishita ‘651 (US 2012/0070651 A1); Jo (US 2010/0291379 A1).
	Regarding claim 1, Choi discloses a plate (“color steel sheet”) comprising: 
	a steel plate made of a stainless steel material and having a front surface on which a hairline pattern is provided (“base steel sheet”, “steel plate” 1 having a “hairline pattern”); and 
	a coating having provided on the steel plate, the coating including:
	a primer layer disposed on the front surface of the steel plate so as to have a color and configured to couple adjacent layers to each other (“primer coating layer” of a “coating layer” 3); and 	
	a clear coating layer transparently disposed on a top surface of the primer layer and configured to protect the primer layer and define an outer appearance of an outer surface (another layer of the “coating layer” 3 over the “primer coating layer”), 
	wherein paint for forming the primer layer includes a main resin that includes polyester and a nano pigment realizing a color while maintaining transparency of the primer layer (“nano-pigment” used while also allowing a “transparent” or “clear” “primer coating layer”), 
	wherein the color of the primer is expressed through the clear coating layer, and the hairline is visible through the primer layer and the clear coating layer (e.g. Fig. 1, 2; § Description, p. 2, ¶ 2, to p. 3, ¶ 10).
	With respect to Choi’s coating layer including a primer layer and a clear coating layer, Choi states the number of “coating layers” 3 ranges from one to three (e.g. § Description, p. 2, ¶¶ 4, 13).  One of ordinary skill in the art would have understood the number of “coating layers” 3 is an integer in view of Choi’s description of a coating process being repeated to build up the desired number of “coating layers” 3 (e.g. § Description, p. 2, ¶ 13).  Therefore, Choi implicitly discloses embodiments wherein two “coating layers” 3 are provided, wherein a “coating layer” 3 closer to the steel plate corresponds to the primer 3 corresponding to the clear coating layer is one farther from the steel plate relative to the “coating layer” 3 corresponding to the primer layer.
	Although Choi does not specifically state the plate is an outer plate of a refrigerator, the phrase “of a refrigerator” describes an intended use of the plate.  MPEP § 2111.02, II, states the following regarding preamble statements reciting purpose or intended use (portions of emphasis in bold):
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) (A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase "rich in glucosinolates" helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently "rich in glucosinolates")).

During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.

However, a "preamble may provide context for claim construction, particularly, where … that preamble’s statement of intended use forms the basis for distinguishing the prior art in the patent’s prosecution history." Metabolite Labs., Inc. v. Corp. of Am. Holdings, 370 F.3d 1354, 1358-62, 71 USPQ2d 1081, 1084-87 (Fed. Cir. 2004). The patent claim at issue was directed to a two-step method for detecting a deficiency of vitamin B12 or folic acid, involving (i) assaying a body fluid for an "elevated level" of homocysteine, and (ii) "correlating" an "elevated" level with a vitamin deficiency. Id. at 1358-59, 71 USPQ2d at 1084. The court stated that the disputed claim term "correlating" can include comparing with either an unelevated level or Id. at 1362, 71 USPQ2d at 1087. The recitation of the intended use of "detecting" a vitamin deficiency in the preamble rendered the claimed invention a method for "detecting," and, thus, was not limited to detecting "elevated" levels. Id.

See also Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785 ("[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). In Poly-America LP v. GSE Lining Tech. Inc., 383 F.3d 1303, 1310, 72 USPQ2d 1685, 1689 (Fed. Cir. 2004), the court stated that "a ‘[r]eview of the entirety of the ’047 patent reveals that the preamble language relating to ‘blown-film’ does not state a purpose or an intended use of the invention, but rather discloses a fundamental characteristic of the claimed invention that is properly construed as a limitation of the claim.’" Compare Intirtool, Ltd. v. Texar Corp., 369 F.3d 1289, 1294-96, 70 USPQ2d 1780, 1783-84 (Fed. Cir. 2004) (holding that the preamble of a patent claim directed to a "hand-held punch pliers for simultaneously punching and connecting overlapping sheet metal" was not a limitation of the claim because (i) the body of the claim described a "structurally complete invention" without the preamble, and (ii) statements in prosecution history referring to "punching and connecting" function of invention did not constitute "clear reliance" on the preamble needed to make the preamble a limitation).

In the case of claim 1, the phrase “of a refrigerator” is not deemed to define a structural limitation of the plate.  The phrase “when viewed from the outside of the refrigerator” similarly applies to the color of the primer (layer) being expressed through the clear coating layer and the hairline being visible through the primer layer and the clear coating layer.  That is, a plate whose color of the primer (layer) is expressed through the clear coating layer and whose hairline is visible through the primer layer and the clear coating layer, as Choi discloses, is considered to meet the claim.
	Although Choi is not specific as to the steel plate being a stainless steel material, this feature would have been obvious in view of Park.
	As an initial matter, Choi states there are problems using stainless steel for the steel plate due to difficulty of adhering paints thereto (e.g. § Description, p. 1, ¶ 4, to p. 2, ¶ 1).  However, this would not be considered a teaching away from using a stainless steel material for the steel plate Choi discloses so long as adequate adhesion between the paint of the primer layer and the steel plate can be achieved.  This is particular evident in that Choi’s plate comprises a non-chromate layer that prevents the hairline-processed portion from corroding and has chemical resistance is provided on the front surface of the steel plate on which the hairline is provided, and the primer is disposed on a front surface of the non-chromate layer for the express purpose of securing adhesion between a steel plate and a paint for forming a primer 2 which is, e.g. a non-chromate, between the “steel plate” 1 and the “primer coating layer”: e.g. § Description, p. 2, ¶ 11).
	Park describes plates (“steel sheet”) comprising a steel plate made of a stainless steel material (“base steel sheet”), a non-chromate layer having chemical resistance provided on the front surface of the steel plate (“chemical conversion treatment” of a “non-chromium-based material”), a primer layer disposed on a front surface of the non-chromate layer (“undercoat”), and a “top coat” over the primer layer (e.g. § Description, p. 2, ¶ 6, to p. 5, ¶ 1).  Accordingly, there is evidence in the prior art that the issues with stainless steel Choi suggests can be successfully obviated using similar methods to those Choi discloses for steel plates other than stainless steel.
	As its name suggests, stainless steel is advantageous over other steel materials due to its resistance to oxidation, i.e. rusting, and corrosion.
	Therefore, it would have been obvious to employ a stainless steel material for the steel plate Choi discloses in order to further improve the rusting and corrosion resistance of the outer plate.
	Although Choi is not specific as to the paint for forming the primer layer consisting of the main resin including polyester, a melamine-based crosslinker, the nano pigment realizing a color while maintaining transparency of the primer layer, and an adhesion promoter for the adhesion between the steel plate and the coating layer, these features would have been obvious in view of Morishita ‘651.
	Morishita ‘651 discloses a plate (“chromate-free black-coated metal plate”: e.g. ¶¶ [0014] – [0069]) comprising: a steel plate (“metal sheet”, as exemplified by a “steel sheet”: e.g. ¶¶ [0019], [0022], [0026], [0027], [0054], [0056], [0057], [0059], [0065] – [0068]); and a coating having provided on the steel plate, the coating including: a layer disposed on a front surface of the steel plate so as to have a color and configured to couple adjacent layers to each other (“black coating (α)”: e.g. ¶¶ [0014] – [0020], [0022] – [0057]), wherein paint for forming the layer consists of a main resin that includes polyester (“polyester resin (A1)”: e.g. ¶¶ [0018], [0019], [0022] – [0027], [0030] – [0039]), a melamine-based cross linker (“curing agent (B)” which is a “melamine resin (B1)”: e.g. ¶¶ [0018], [0019], [0022], [0026], [0027], [0036] [0044] – [0046], [0054]), a nano pigment realizing a color (“carbon black (C)”, e.g. of “primary particles size” 10 to 120 nm: e.g. ¶¶ [0015] – [0019], [0022] – [0027], [0035], [0040], [0052] – [0054]), and an 
	With respect to Morishita ‘651’s layer consisting of the indicated features, while Morishita ‘651 may disclose additional features which may be provided to the paint for forming the layer, the examiner observes the main resin, the melamine-based crosslinker, and the nano pigment are required features whereas additional features, e.g. the adhesion promoter, are preferable inclusions as additions to the layer (e.g. ¶¶ [0019], [0040] – [0044], [0047] – [0051]).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also MPEP § 2123, I.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See also MPEP § 2123, II.  
	Therefore, the selection of any of the preferred additional features in the layer relative to the main resin, the melamine-based crosslinker, and the nano pigment are based on whether the effects of such additional features are desired.  Furthermore, Morishita ‘651’s also describes providing an inexpensive plate (e.g. ¶¶ [0014], [0015], [0018], [0020]).  Since each additional component added to the layer Morishita ‘651 discloses necessarily adds at least some cost thereto, one of ordinary skill in the art would have recognized the selection of additional features is optional and is based on the cost thereof as well as desire to impart additional effects.
	When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) Id., 73 USPQ2d at 1365.  See MPEP § 2111.03, II.
	Therefore, in light of the previous discussion, it is reasonable to consider Morishita ‘651 as disclosing a layer consisting of the main resin, the melamine-based cross linker, the nano pigment, and the adhesion promoter.  
	As noted previously, Choi discloses the primer layer includes the main resin and the nano pigment.  Morishita ‘651 discloses the melamine-based cross linker imparts scratch resistance and chemical resistance (e.g. ¶¶ [0045], [0046]).  Additionally, Morishita ‘651 discloses the adhesion promoter improves adhesion to the steel plate as well as adds moisture resistance, corrosion resistance, and film formability (e.g. ¶¶ [0042], [0043]).  Additionally, although Morishita ‘651 is not explicit as to additional layers over the layer, the examiner observes Morishita ‘651’s layer discussed above corresponds to Choi’s primer layer in view of Morishita ‘651 disclosing a purpose of the layer is to provide a “black coating” having a “coloring power” (e.g. ¶¶ [0014] – [0020], [0022] – [0057]), which is a function of Choi’s primer layer (“vivid color”: e.g. § Description: p. 2, ¶¶ 2, 19
	Therefore, it would have been obvious to modify Choi’s primer layer to consist of a main resin, a melamine-based cross linker, a nano pigment, and an adhesion promoter as Morishita ‘651 suggests, the motivation being to impact scratch, chemical, moisture, and corrosion resistances, improve adhesion of the primer layer to the steel plate, provide desirable film formability, and to inexpensively provide such advantages.
	Although Choi is not specific as to a paint for forming the clear coating layer including a main resin that includes acrylic, a melamine-based cross linker, and a matting agent having particles that diffusely reflect incident light to reduce gloss of the clear coating layer, these features would have been obvious in view of Jo.
	Jo discloses a coating layer forming an uppermost surface on a steel plate (“base steel sheet”), wherein the paint for forming the coating including a main resin that includes acrylic (“acrylic resin”), a melamine-based cross linker (“melamine-based curing agent”), and a matting agent having particles that diffusely reflect incident light to reduce gloss of the coating layer (“flatting agent”) (e.g. ¶¶ [0012] – 
	Choi’s clear coating layer forms an uppermost layer of the outer plate (e.g. Fig. 1, 2; § Description p. 3, ¶ 5), and thus corresponds with Jo’s coating layer in terms of its placement with respect to a steel plate.  Furthermore, Jo’s composition is useful for providing corrosion resistance, solvent resistance, quick cure times, reduced gloss, and improved appearance (e.g. ¶¶ [0040], [0041], [0047]).
	Therefore, it would have been obvious to provide Choi’s clear coating layer with a matting agent as Jo suggests, the motivation being to further provide corrosion resistance, solvent resistance, quick cure times, reduced gloss, and improved appearance.
	Regarding claim 2, although Choi is not specific as to the hairline being provided so that the steel plate has a surface roughness (Ra) of 0.8 µm to 1.1 µm, Choi notes that any roughness for the hairline can be provided in order to satisfy a particular demand (e.g. p. 2, ¶ 9).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a hairline such that the steel plate has a surface roughness (Ra) of 0.8 µm to 1.1 µm in order to meet design demands.
	Regarding claim 4, although Choi is not specific as to the nano pigment containing a content of 12% to 15% with respect to a total amount of pigment included in the paint for forming the primer layer, Choi notes the coloration of the plate can be set according to customer demand, e.g. to express vivid color (e.g. § Description, p. 2, ¶ 15).  One of ordinary skill in the art would have understood the amount of pigment for a particular customer demand is optimizable for the expression of the color while simultaneously avoiding a reduction in the adhesion required of the primer layer.  Evidence of such phenomena can be had from Morishita ‘651, where it is desirable to maintain the total amount of the nano pigment within a coating below a certain level in order to avoid compromising corrosion resistance and layer formability but still have a sufficient amount to impart the desired color (e.g. ¶¶ [0052], [0053]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 
	Regarding claim 5, in addition to the limitations of claim 1, Choi discloses the primer layer has a thickness of 3 µm to 20 µm (e.g. p. 3, ¶ 5).  
	The thickness Choi discloses for the primer layer encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 6, in addition to the limitations of claim 1, Choi discloses a non-chromate layer that prevents a portion of the steel plate having the hairline pattern from corroding and that has chemical resistance is provided on the front surface of the steel plate on which the hairline pattern is provided, and the primer layer is disposed on a front surface of the non-chromate layer (“pretreatment layer” 2 which is, e.g. a non-chromate, between the “steel plate” 1 and the “primer coating layer”: e.g. p. 2, ¶ 11).
	Regarding claim 9, although Jo does not specifically state the content of matting agent is 2% to 3% with respect to a total amount of the paint, Jo notes the general purpose of the coating layer comprising a matting agent is to provide a low, semi-gloss appearance which can be optimized by, e.g., varying the amount of matting agent in the coating layer (e.g. ¶¶ [0023], [0047], [0061], [0064], [0068]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a clear coating layer which uses acryl as a main resin and comprises a melamine-based cross linker and a matting agent for reducing gloss of the clear coating layer, and the matting agent contains a content of 2% to 3% with respect to the total amount of the paint in order to provide a plate having the desired gloss level in combination with advantageous corrosion resistance, solvent resistance, quick cure time, and appearance.
Regarding claim 10, in addition to the limitations of claim 9, Choi discloses the clear coating layer has a thickness of 3 µm to 20 µm (e.g. p. 3, ¶ 5).  
	The thickness Choi discloses for the clear coating layer encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 11, in addition to the limitations of claim 10, Choi discloses the clear coating layer employs paints which achieve smoothness in the finished plate (e.g. § Description, p. 2, ¶ 15).  Accordingly, in order to provide the smoothness Choi desires, it would have been obvious for the matting agent particles Jo discloses to have a size no greater than the thickness of the clear coating layer, i.e. 20 µm or less depending on the thickness of the clear coating layer.
	The size Choi suggests for Jo’s matting agent particles encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 12, although Choi is not specific as to the clear coating layer having a gloss of 40% to 50%, Jo notes the general purpose of the coating layer comprising a matting agent is to provide a low, semi-gloss appearance which can be optimized by, e.g., varying the amount of matting agent in the coating layer (e.g. ¶¶ [0023], [0047], [0061], [0064], [0068]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a clear coating layer having a gloss of 40% to 50% in order to provide a plate having the desired gloss level.
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Park, Morishita ‘651, and Jo as applied to claim 1 above, and further in view of Sugamoto (US 2016/0200922 A1).
Regarding claim 3, in addition to the limitations of claim 1, Choi discloses the nano pigment has particles, each of which has a size of several ten nanometers to several hundred nanometers (e.g. p. 2, ¶ 19).  
	Although Choi does not specifically state the nano pigment has particles having a black color, this feature would have been obvious in view of Sugamoto.
	It is noted Choi discloses nano pigments can be selected according to consumer demand (e.g. p. 2, ¶ 19), implying the choice of color for the pigment is not inventive.
	Sugamoto discloses nano pigments having particles having a black color each of which have a size of 15 nm to 80 nm are useful for controlling the lightness and hue of a coating film for a similar purpose to Choi’s nano pigments (e.g. ¶ [0022]).
	Accordingly, it would have been obvious to select a nano pigment having particles of a black color as Sugamoto suggests, the motivation being to have an avenue to control the lightness and a hue of coating and satisfy the consumer demands Choi desires.
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Park, Morishita ‘651, and Jo as applied to claim 1 above, and further in view of Sim (KR 2016-0049825 A, referencing a machine translation thereof provided with the Office Action mailed 20 November 2020).
	Regarding claim 7, although Choi and Jo are not specific as to the main resin including acrylic used in the paint for forming the clear coating layer satisfying a molecular weight of 6,000 to 8,000 and a glass transition temperature of 60 Tg (°C), this feature would have been obvious in view of Sim.
	Sim discloses a paint for forming a clear coating layer made of an acrylic resin material that satisfies a molecular weight of 5,000 or more and a glass transition temperature of 50 to 70 Tg (°C) (e.g. § Description, p. 2, ¶ 1; p. 2, ¶ 5, to p. 4, ¶ 10).  Sim discloses such an acrylic resin material is useful for not eliminating the texture of a metal surface (e.g. § Description, p. 2, ¶ 6).  Since Choi deliberately provides a hairline pattern texture on the steel plate for providing functionality and design (e.g. p. 2, ¶ 22), one of ordinary skill in the art would have been motivated to take steps to ensure its provision.
	Therefore, it would have been obvious to further modify Choi’s plate such that the paint for forming the clear coating layer is made of an acrylic resin material that satisfies a molecular weight of 
	Sim’s molecular weight and glass transition temperature encompass the claimed parameters.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.

Response to Arguments
Applicant’s arguments, see pp. 8 – 10, filed 9 December 2021, with respect to the rejections of claims 1 – 7 and 9 – 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morishita ‘651 as a new secondary reference.  
	Applicant asserts patentability over the examiner combination of Choi, Park, Jackson (US 2006/0051513), Morishita ‘257 (US 2014/0287257 A1, referenced in previous Office Actions as “Morishita”), and Jo (US 2010/0291379 A1) in view the previously cited prior art failing to describe a primer layer as claimed.  
	As amended, claim 1 requires a paint for forming a primer layer consisting of (emphasis added by the examiner) a main resin that includes polyester, a melamine-based cross linker, a nano pigment realizing a color while maintaining transparency of the primer layer, and an adhesion promoter for adhesion between the steel plate and the clear coating layer.  The examiner cites Morishita ‘651 for a colored layer akin to Choi’s primer layer which consists of a polyester main resin, a melamine-based cross linker, a nano pigment, and an adhesion promoter.  The motivation to modify Choi’s primer layer in view of Morishita ‘651 is to impact scratch, chemical, moisture, and corrosion resistances, improve adhesion of the primer layer to the steel plate, provide desirable film formability, and to inexpensively provide such advantages.
	Therefore, the new grounds of rejection for claims 1 – 7 and 9 – 12 is made in view of Morishita ‘651.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783